Exhibit 99.1 Greetings from Apple REIT Seven, Inc. I am pleased to report that operations across our portfolio of 51 hotels continued to strengthen during the first quarter of this year. Our hotels achieved an average occupancy rate of 72 percent, an average daily rate (ADR) of $117 and revenue per available room (RevPAR) of $85 from continuing operations. As compared to results from the same period of 2012, occupancy increased by approximately one percent and ADR was up by approximately two percent, which resulted in a RevPAR increase of approximately four percent. Although a reduction in government spending has impacted certain markets, revenue from both corporate and leisure travel continues to grow. The Company and the hotel industry are forecasting a mid-single digit percentage increase in revenue for the full year of 2013 as compared to 2012 for comparable hotels. In the first quarter of 2013, Apple REIT Seven paid its shareholders $0.19 per share in distributions. During that same time period, the Company achieved funds from operations (FFO) of approximately $15.0 million, or $0.16 per share, ahead of results from the same period of 2012 of $14.1 million, or $0.15 per share. To better align our annualized distributions with results from operations over the long term, our Board of Directors approved an adjustment to our annualized distribution rate from $0.77 per share to $0.66 per share that began with our April 15, 2013 payment. While our goal is to maintain a relatively consistent distribution rate, we believe that in light of an uncertain economic recovery this strategic adjustment was prudent and allows for a reduction in debt service and the ongoing timely renovation of our hotels. We are optimistic that improvements in the overall economy, in conjunction with a limited supply of new hotels, will help accelerate the pace of our recovery. From time-to-time, based on profitability in relation to market conditions, potential future renovation requirements and our goal to increase shareholder value over the long term, we consider the strategic sale of certain properties. After careful review, we commenced marketing efforts for three of our Fairfield Inn® by Marriott® hotels. The properties are located in Dothan, AL, Columbus, GA, and Tallahassee, FL. If the Company is successful in the sale of these properties, we intend to redirect the capital to higher returning assets or to reduce outstanding debt. The core business strategy of Apple REIT Seven has not wavered and our team remains committed to maximizing shareholder value over the life of our program. We own a portfolio of 51 high-quality, well-branded hotels with approximately 21 percent debt as compared to our total initial capitalization. As hotel industry fundamentals continue to strengthen, our team will continue to aggressively seek additional opportunities for revenue growth within each of our individual markets. Although not at the pace we had anticipated, we foresee that hotel operations will improve as compared to 2012 and I remain confident in our long-term success. As always, thank you for your investment in Apple REIT Seven. Sincerely, Glade M. Knight, Chairman and Chief Executive Officer Statements of Operations (Unaudited) (In thousands except statistical data) Three months ended March 31, 2013 Three months ended March 31, 2012 REVENUES Room revenue $ $ Other revenue Total revenue $ $ EXPENSES Direct operating expense $ $ Other hotel operating expenses General and administrative Depreciation Interest expense, net Total expenses $ $ NET INCOME Income from continuing operations $ $ Income from discontinued operations Net income $ $ Income from continuing operations per share $ $ Income from discontinued operations per share - - Net income per share $ $ FUNDS FROM OPERATIONS (A) Net income $ $ Depreciation of real estate owned Funds from operations (FFO) $ $ FFO per share $ $ WEIGHTED-AVERAGE SHARES OUTSTANDING OPERATING STATISTICS Occupancy from continuing operations 72
